DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASON FOR ALLOWANCE
Claims 1-6, 8-15 and 17-19 are allowed.
The following is an examiner's statement of reasons for allowance: Claim 1 allowable because of the prior art, either singly or in combination, fails to anticipate or render obvious, the device, wherein a protection structure is disposed at an end of the backplate structure close to the bending area, and the protection structure is configured to make ends of both the first backplate and the second backplate close to the bending area to be in a same cross section when bending the non-display area; and wherein a pad and a reinforcing member are disposed between the first backplate and the second backplate, and the reinforcing member is disposed on the second backplate, and the pad is disposed on the reinforcing member.  These features in combination with the other elements of the claim are neither disclosed nor suggested by the prior art of record.
The following is an examiner's statement of reasons for allowance: Claim 10 allowable because of the prior art, either singly or in combination, fails to anticipate or render obvious, the device, wherein a protection structure is disposed at an end of the backplate structure close to the bending area, and the protection structure is configured to make ends of both the first backplate and the second backplate close to the bending 
The following is an examiner's statement of reasons for allowance: Claim 19 allowable because of the prior art, either singly or in combination, fails to anticipate or render obvious, the device, wherein the protection structure comprises a first protection area and a second protection area, the first protection area disposed on the second protection area, a vertical thickness of the first protection area equal to a vertical thickness of the first backplate or equal to a vertical thickness of the second backplate; wherein a glue layer is disposed between the backplate structure and the non-display section, and the glue layer is configured to bond the non-display section and the backplate structure.  These features in combination with the other elements of the claim are neither disclosed nor suggested by the prior art of record.
Claims 2-6, 8-9, 11-15 and 17-18 depend from claim 1, 10 or 19 so they are allowable for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYOUNG LEE whose telephone number is (571)272-1982.  The examiner can normally be reached on M to F, 10am to 6pm.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on (571)272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KYOUNG LEE/Primary Examiner, Art Unit 2895